Citation Nr: 1543385	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  12-21 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right ankle disability. 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a videoconference hearing before the Board in August 2015.  A transcript of that hearing has been associated with the claims file.  

The issue of entitlement to a total disability rating due to service-connected disabilities has been raised by the record in a July 2012 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claims of service connection for his ankle and back, the Veteran reported that he was treated for these disabilities while in the hospital in Seoul, South Korea in 1974.  He noted that while he was in for surgery on his finger, he complained of pain in his back and ankle and received X-rays.  Additionally, the Veteran reported that he went to Indian River Memorial Hospital in 1976 for treatment.  He also received X-rays at the West Palm Beach VA Medical Center between 1976 and 1978.  These records are not associated with the claims file.  

Regarding the Veteran's hearing loss claim, the Veteran has asserted in the July 2012 VA Form 9 that his hearing loss is worse than it was shown to be in the July 2010 VA examination.  The Veteran was denied service connection, in part, due to the lack of hearing loss for VA purposes.  Additionally, the examiner at that time based his negative nexus opinion on the audiological findings at that examination.  Should the Veteran's hearing loss prove to be worse, the examiner's opinion could potentially result in a different finding.  Therefore, the Board finds that a new VA audiological examination is necessary before a decision on the merits may be made. 

As the June 2010 VA examiner found that the Veteran's tinnitus is causally related to any hearing loss, the issue must also be remanded to adjudicate the inextricably intertwined issue.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records, specifically any from 1976 through 1978.  All attempts to obtain these records must be documented in the file, and the Veteran notified of an inability to obtain requested records.  

2.  Obtain and associate with the claims file all treatment records from the hospital in Seoul, South Korea in 1974.   All attempts to obtain these records must be documented in the file, and the Veteran notified of an inability to obtain requested records.  If private records are identified but not obtained, the RO must notify the Veteran of (1) the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Obtain and associate with the claims file all treatment records from the Indian River Memorial Hospital dated in 1976.   All attempts to obtain these records must be documented in the file, and the Veteran notified of an inability to obtain requested records.  If private records are identified but not obtained, the RO must notify the Veteran of (1) the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

4.  Schedule the Veteran for a VA audiological examination to ascertain and evaluate the current level of severity of the Veteran's hearing loss.  The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should clearly report any hearing loss disability in accordance with VA rating criteria and respond to the following:  

a.)  For any current hearing loss, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's hearing loss is causally or etiologically related to service, including to his complaints of noise exposure during service.  

b.)  For any current tinnitus, the examiner should offer an opinion as to whether it is at least as likely as not (a 5o percent probability or more) that the Veteran's tinnitus is causally or etiologically related to service, including to his complaints of noise exposure during service.

5.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

6.  After completion of the above, review the expanded record and determine if the claim may be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






